Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
                                         
                                            Response to Arguments 
3.         Applicant's arguments, filed on 08/11/2021 with respect to claims 1, 2 and 65 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 2 and 65. See the rejection below of claims 1, 2 and 65 for relevant citations found in Bell disclosing the newly added limitations.

		
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-19 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over  ZHOU et al. (US. Pub. No. 2011/0249133 A1) in view of Tian et al. (US. Pat. No. 8,964,056 B2) and further in view of Gattuso (US. Pub. No. 2015/0016693 A1).

Regarding claim 1, ZHOU teaches an image processing method ([abstract]-an image acquisition system), comprising: receiving, by a processor, one or more images from an imaging device carried on a movable object([see in Fig. 1 and para  camera 110 and processor 120 of figure 1. The camera 110 is detailed in para 0049 as being part of a mobile device, i.e. a movable object); adjusting one or more imaging parameters of at least one of the one or more images to obtain an adjusted image([see in Fig. 2, step 206 ]-image acquisition controller adjust acquisition parameters, based on quality test ); encoding the adjusted image to generate encoded image data([see in Fig. 1]-in Fig. 1 illustrates a video encoder); and transmitting the encoded image data from the movable object to a remote terminal([see in Fig. 1 and para 0010]- encoded images are transmitted over the channel of figure 1 as detailed in  para 0010).
However, ZHOU does not explicitly disclose adjusting one or more imaging parameters of at least one of the one or more images in a hierarchy manner to obtain an adjusted image wherein the hierarchy manner includes selecting, in a sequence, one or more parameters from a spatial frequency, a dimensionality of a color space, and a dimensionality of a brightness space of the at least one of the one or more images as the one or more imaging parameters.
In an analogous art, Tian teaches adjusting one or more imaging parameters of at least one of the one or more images in a hierarchy manner to obtain an adjusted image wherein the hierarchy manner includes selecting, in a sequence, one or more parameters from a spatial frequency, a dimensionality of a color space, and a dimensionality of a brightness space of the at least one of the one or more images as the one or more imaging parameters([abstract]- controller receives one or more encoding properties from the video encoder, and causes adjusting one or more of the imaging parameters based on at least one of the received encoding  adjusting of at least one imaging parameter of a camera that produces a sequence of images, the causing of the adjusting based on at least one of the received encoding properties, wherein adjusting includes adjusting a color balance parameter such that the camera produces additional images of a sequence of images for the video encoder using the adjusted at least one imaging parameter). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the modified system of ZHOU video processing, and in particular to controlling imaging of a camera that produces a sequence of images and that has output coupled to a video encoder. The camera has an operating condition including a field of view and lighting, and one or more imaging parameters [Tian, abstract].
However, ZHOU and Tian don’t explicitly disclose adjusting one or more imaging parameters of at least one of the one or more images in a hierarchy manner to obtain an adjusted image, wherein the hierarchy manner includes selecting, and adjusting the one or more imaging parameters of the at least one of the one or more images includes reducing a dimensionality of the one or more imaging parameters.
In an analogous art, Gattuso adjusting one or more imaging parameters of at least one of the one or more images in a hierarchy manner to obtain an adjusted image, wherein the hierarchy manner includes selecting([abstract]- digital imaging detects multiple faces in image data received from an image sensor, performs pattern recognition to check if at least one of the detected faces is a priority face belonging to a ranked set of reference faces, adjusting at least one imaging related parameter), and adjusting the one or more imaging parameters of the at least one of the one or more images includes reducing a dimensionality of the one or more imaging parameters([abstract]- digital imaging detects multiple faces in image data received from an image sensor, performs pattern recognition to check if at least one of the detected faces is a priority face belonging to a ranked set of reference faces, adjusting at least one imaging related parameter) (e.g., focus setting, exposure level, depth of focus in a plenoptic camera) of the device based on a region of interest (ROI) corresponding to the highest priority recognized face, and capturing an image).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the modified system of ZHOU and Tian a device capable of digital imaging detects multiple faces in image data received from an image sensor, performs pattern recognition to check if at least one of the detected faces is a priority face belonging to a ranked set of  reference faces, adjusting at least one imaging related parameter [ Gattuso; abstract].
Regarding claim 2, ZHOU teaches wherein the adjusting one or more imaging parameters comprises: reducing the one or more imaging parameters other than the dimensionality of the at least one of the one or more images([para 0021, 0029 and 0034]- encoder 130 may use a rate control buffer determined by the channel bandwidth to derive a quality estimate, If the buffer is full, the encoder 130 may ask the image acquisition sub-system 110 to drop the resolution or reduce the image capturing rate, also or alternatively, the encoder 130 may ask the pre-processor 120 to increase the strength of the bilateral filter).
Claim 3 (canceled). 
Regarding claim 4,  ZHOU teaches adjusting the one or more imaging parameters in response to one or more state parameters associated with the movable  the image parameters are adjusted based on the Quantization Parameter value and the communication bandwidth).
Regarding claim 5, ZHOU teaches adjusting the one or more imaging parameters in response to a quantization parameter for encoding being equal to or greater than a first quantization parameter threshold ([para 0015]- the image parameters are adjusted based on the Quantization Parameter value and the communication bandwidth).
Regarding claim 6, ZHOU teaches wherein the quantization parameter is adjusted according to a bandwidth of a communication channel between the movable object and the remote terminal([para 0015]- using a quality estimate to control the parameters).
Regarding claim 7, ZHOU teaches adjusting the one or more imaging parameters in response to a peak signal-to-noise ratio (PSNR) value of one or more prior images received from the imaging device being equal to or less than a PSNR threshold([para 0015 and 0021]- the image parameters are adjusted based on the level of buffer fullness; also in para 0015 disclose quantization parameter ("QP"), noise analysis, motion estimation, and channel bandwidth. In an embodiment, the encoder may 130 derive a quality estimate from currently-selected coding parameters, examiner considers  PSNR as a quality estimate).
Regarding claim 8, ZHOU teaches adjusting the one or more parameters in response to an occupied storage space in a buffer being equal to or greater than a threshold, wherein the buffer is configured to cache encoded image data of one or more prior images received from the imaging device([para 0021, 0029 and 0034]- encoder 130 may use a rate control buffer determined by the channel bandwidth to derive a  If the buffer is full, the encoder 130 may ask the image acquisition sub-system 110 to drop the resolution or reduce the image capturing rate, also or alternatively, the encoder 130 may ask the pre-processor 120 to increase the strength of the bilateral filter).
Regarding claim 9, ZHOU teaches adjusting the spatial frequency of the at least one of the one or more images([para 0027-0028]- a denoising filter may provide effective noise elimination and improve coding efficiency by eliminating high frequency image components while at the same time maintaining appropriate image quality). 
Regarding claim 10, ZHOU teaches adjusting the spatial frequency of the at least one of the one or more images using a filter([para 0021, 0029 and 0034]- encoder 130 may use a rate control buffer determined by the channel bandwidth to derive a quality estimate, If the buffer is full, the encoder 130 may ask the image acquisition sub-system 110 to drop the resolution or reduce the image capturing rate, also or alternatively, the encoder 130 may ask the pre-processor 120 to increase the strength of the bilateral filter).
Regarding claim 11, ZHOU teaches wherein the filter comprises a bilateral filter([para 0021, 0029 and 0034]- encoder 130 may use a rate control buffer determined by the channel bandwidth to derive a quality estimate, If the buffer is full, the encoder 130 may ask the image acquisition sub-system 110 to drop the resolution or reduce the image capturing rate, also or alternatively, the encoder 130 may ask the pre-processor 120 to increase the strength of the bilateral filter).
Regarding claim 12, ZHOU teaches before adjusting the spatial frequency, adjusting one or more configuration parameters of the bilateral filter, wherein the one or  encoder 130 may use a rate control buffer determined by the channel bandwidth to derive a quality estimate, If the buffer is full, the encoder 130 may ask the image acquisition sub-system 110 to drop the resolution or reduce the image capturing rate, also or alternatively, the encoder 130 may ask the pre-processor 120 to increase the strength of the bilateral filter).
Regarding claim 13, ZHOU teaches adjusting the spatial scale parameter and the value scale parameter based on a preset order([para 0013; 0039]- a spatial sampling window of the image acquisition sub-system 110 may be adjusted according to the quality estimate signal 131).
Regarding claim 14, ZHOU teaches adjusting the dimensionality of a color space of the at least one of the one or more images([para 0021, 0029 and 0034]-the resolution or brightness of the image is reduced).
Regarding claim 15, ZHOU teaches adjusting the dimensionality of the color space of the at least one of the one or more images by a preset value([para 0021, 0029 and 0034]-the resolution or brightness of the image is reduced).
Regarding claim 16, ZHOU teaches adjusting the dimensionality of a brightness space of the at least one of the one or more images ([para 0021, 0029 and 0034]-the resolution or brightness of the image is reduced).
Regarding claim 17, ZHOU teaches adjusting the dimensionality of the brightness space of the at least one of the one or more images by a preset value. ([para 0021, 0029 and 0034]-the resolution or brightness of the image is reduced).
 the capture frame rate of the image acquisition sub-system 110 may be adjusted according to the quality estimate signal 131. The capture frame rate may represent how many frames of images to be captured per time period (e.g., 30 frames per second (fps), or 24 frames per second)).
Regarding claim 19, ZHOU teaches adjusting the at least two imaging parameters based on the sequence([para 0003]- video coding operate independently of one another. Each unit may select operational parameters for itself according to pre-programmed control policies that are independent of the policies established for other units).
Claims 20-64(canceled).
Regarding claim 65, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 65 have been met in claim 1.
Regarding claim 193, ZHOU teaches wherein: the method further comprises, based on input information associated with encoder input data prior to encoding and output information associated with previously encoded data, adjusting one or more coding parameters to obtain one or more adjusted coding parameters; and encoding the adjusted image further comprises encoding the adjusted image based on the one or more adjusted coding parameters to generate the encoded image data([para 0013;0015; 0019]- the encoder may 130 derive a quality estimate from currently-selected coding parameters, which may be output to the image acquisition controller 140 and/or the pre-processor controller 150. For example, as discussed below, the 

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	CHRISTOMANOS et al., US 2018/0091217 A1, discloses transmission of piloting 
instructions and of video streams between a drone.
2.	Gu, US 2017/0094296 A1, discloses video coding and decoding using back channel messaging for initial bandwidth estimation and bandwidth adjustment in real-time video transmission.
3.	Gopalan et al., US 2014/0059167 A1, discloses encoding multimedia data on a wireless network, and more specifically to adapting one or more encoding parameters of  the multimedia data based on a current capacity of the wireless network.
4.	Tian et al., US 2015/0124117 A1, discloses controlling imaging of a camera using properties of a video encoder that encodes a sequence of images produced by the camera.




	Conclusion
                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487